By the Court.
Let the judgment be set aside. Wall then stated, that the tenant in possession had been turned oat of possession by virtue of a writ of habere facias issued upon this judgment, and applied for a writ of restitution with costs.
*370Hamilton insisted that the tenant ought not to have costs.
By the Court. Let the writ of restitution issue with costs. He who is thus illegally turned out of possession, should have costs.
Hamilton then applied for leave to amend the affidavit, which was granted by the court.